Citation Nr: 1035278	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1967 to January 1969.  This claim is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 rating 
decision of the St. Louis, Missouri VARO.  The Veteran's claims 
file is now in the jurisdiction of the Reno, Nevada RO.


FINDINGS OF FACT

An August 18, 2010 Report of First Notice of Death, verified by a 
Social Security Administration (SSA) inquiry, advises that the 
Veteran died on July [redacted], 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran, who was the appellant in this case, 
died during the pendency of the appeal.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).
The Board's dismissal of the appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  
As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121 of this title. . . " The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VARO from which the claim originated 
(listed on the first page of this decision).


ORDER

The appeal is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


